DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.

Claims 13-14, 16-18, and 20-22 have been cancelled.
                                                                                  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 23-24 rejected on the ground of nonstatutory double patenting over claims 1 and 3-4 of U.S. Patent No. 10,501,542 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.   
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant claim 1 is directed to a polypeptide that includes a serum albumin binding ISV with a C-terminal extension.  For example, instant claim 1 specifically includes the C-terminal 
Instant claims 2, 12, and 23-24 specifically recite that the serum albumin binding ISV is Alb1 or Alb8.
Claim 4 of the ‘542 patent is directed to a polypeptide that includes an ISVD that binds to human serum albumin.  In view of the dependence of claim 4 on claim 1 in the ‘542 patent, the polypeptide may include a C-terminal extender although claims 1 and 3-4 of the ‘542 patent do not require any specific C-terminal extender.  (Note that claim 5 of the ‘542 patent depends upon claim 4 but is not included in this ground of rejection.  SEQ ID NO: 66 as recited in claim 5 has a C-terminal end VTVSSA.  The single alanine (A) C-terminal end is currently excluded by the instant claims.)  However, review of the ‘542 specification at column 21, line 65, through column 22, line 52, reveals that the C-terminal end can be GGG or GA.  See in particular, column 22, line 51.  The C-terminal end GGV is also envisioned.  See in particular, column 22, lines 35-39.  Other specific extenders recited in the instant claims are also specifically disclosed in the ‘542 specification.
Claim 4 of the ‘542 patent does not require any particular ISVD that binds to human serum albumin.  However, review of the ‘542 specification at column 40, lines 45-67, reveals that particularly preferred serum albumin binding ISVDs are Alb1 and Alb8 as recited in instant claims 2, 12, 23, and 24.  See in particular column 40, lines 59-63.
Instant claims 1-12 and 23-24 are not patentably distinct from claims 1 and 3-4 of the ‘542 patent because embodiments embraced by the ‘542 claims are directed to subject matter that overlaps the instant claims for the reasons set forth above.  
In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. The C-terminal end and albumin binding ISV limitations in the instant claims could have been specifically recited in the ‘542 claims.

Applicant’s arguments are not persuasive.
The text of the ‘542 patent makes clear that “C-terminal extender” and “half-life extender” were used with a special meaning.  The examiner must properly construe the scope of the ‘542 claims.  As such, the portion of the ‘542 disclosure that describes the subject matter that falls within the scope of the ‘542 claims may be relied upon to properly construe the scope of the claim.  See at least Toro Co v. White Consol. Indus., Inc., 199, F. 3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Review of these portions of the specification provide basis for the analysis set forth above.
Applicant has asserted on page 7 of the response that the instant claims are patentably distinct from claims 1, 3, and 4 of the ‘542 patent even if there is overlapping claim scope.  The examiner maintains that the instant claims and the ‘542 claims do overlap in scope.  The examiner does not agree that applicant has shown that the claims are patentably distinct.
Applicant argues that the ‘542 claims do not require that the ISVD that binds to human serum albumin is not required to be positioned at the C-terminus.  The scope of the ‘542 claims would encompass the positioning of the ISVD that binds to human serum albumin at the C-terminus (i.e. C-terminus to the ISVD that binds CTLA4 in the claimed CTLA4 binder construct).  To the degree that applicant is arguing that the claim does not require any particular In re Schneller addresses nonstatutory double patenting rejections based on equitable principles.  The subject matter claimed in the instant application is fully disclosed in the ‘542 patent and is covered by the patent since the patent and the application are claiming common subject matter as discussed above.  Applicant has not established the independent and distinct character of the instant claims as discussed by Schneller.  
The recitation of “optionally comprising a half-life extender and /or a C-terminal extender” in claim 1 of the ‘542 patent is fairly construed as encompassing embodiments that have both a half-life extender and a C-terminal extender.  Claim 3 of the ‘542 patent specifically requires the half-life extender and claim 4 of the ‘542 patent defines the half-life extender.  Claims 3 and 4 of the ’542 patent do not exclude a C-terminal extender. 
Applicant again presents arguments with respect to Eli Lilly & Co. v. Teva Parenteral Medicines, Inc., 689 F.3d 1368, 1379 (Fed. Cir. 2012) and Sun Pharm. Indus., Ltd, v. Eli Lilly & Co., 611 F.3d 1381, 1386 (Fed. Cir. 2010). They are not persuasive.  Eli Lilly & Co. v. Teva Parenteral Medicines, Inc. and Sun Pharm. Indus., Ltd, v. Eli Lilly & Co discuss previous decisions where an earlier patent claims a compound and a later patent claims a method of using that compounds for a particular use.  This is not the case here.  The ‘542 claims and instant claims are directed to products encompassing the same structural features.  The Eli Lilly & Co. v. Teva Parenteral Medicines decision further discusses when intermediate and final products can be shown to be patentably distinct inventions.  This is not the case here.
Applicant is also reminded that the doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(c) or (d)  to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.  See MPEP 804.
The instant claims are not patentably distinct from the ‘542 claims.

Claims 1-12, 15, 19, and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-42 and 48-52 of copending Application No. 14/128, 681 in view of  Beirnaert et al. (WO 2006/122787).
Except for claims 2, 12, and 23-24, the instant claims do not require any particular structure for the serum albumin binding domain and the co-pending '681 claims embrace any ISV. Beirnaert et al. discloses fusion polypeptides comprising VHH or dAb that bind human serum albumin, including Alb1 (SEQ ID NO: 52) and Alb8 (SEQ ID NO: 62, humanized Albl). See at least abstract; page 14; claims 12-20; and Tables II and III.  The constructs can also include other ISVDs against therapeutic targets.  It would have been obvious to use these VHH or dAb as the VHH or dAb in the '681 claims thereby arriving at the claimed invention. Beirnaert et al. teaches the ISV Alb-1 and Alb-8 meeting the limitations of instant claims 2, 12, and 23-24.  
The broadest reasonable interpretation of the ‘681 claims includes a fusion protein having an ISVD against human serum albumin at the C-terminal end.  Beirnaert et al. discloses known ISVDs against human serum albumin that could have been used in combination with other ISVDs against therapeutic targets.  The ‘681 claims in combination with the teachings of Beirnaert et al. suggest the proteins of the instant claims for the reasons set forth above. 
The instant claims are not patentably distinct from the co-pending ‘681 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Applicant again argues that serum albumin is not a therapeutic target.   This is not agreed with.  Yamaguchi et al. (U.S. Patent Application Publication 2007/0079391) discloses the clinical condition hyperalbuminemia which shows increased serum albumin concentration synthesized in the liver and is related to various hepatic diseases in humans.  Yamaguchi et al. discloses screening for drugs that will reduce the amount of serum albumin in the blood.  See at 
The instant claims are not patentably distinct from the co-pending ‘681 claims.

In response to applicant’s query on page 12, lines 1-2 of the response, the examiner is merely pointing out that the claimed polypeptides are not required to have any activity beyond binding.  To the degree that applicant is arguing intended uses for the claimed polypeptides, they are not required to have any therapeutic activity. The “therapeutic target” limitation in the ‘681 claims defines what can be chosen for inclusion in the fusion protein.  The limitation “therapeutic protein” does not define the activity or use of the claimed fusion protein.  Human serum albumin is a therapeutic target within the meaning of the ‘681 claims and the ‘681 claims fairly encompass an ISVD against human serum albumin. 
 Applicant’s arguments with respect to Yamaguchi et al. are not persuasive.  The disclosure of transgenic regucalcin rats to screen for drugs does not teach away from the fact that one of ordinary skill in the art would have recognized from the disclosure of Yamaguchi et al., 

Claims 1-12, 15, 19, and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-42, 50-54, and 56-60 of copending Application No. 14/138,863 in view of  Beirnaert et al. (WO 2006/122787).
Except for claims 2, 12, and 23-24, the instant claims do not require any particular structure for the serum albumin binding domain and the co-pending '863 claims embrace any ISV. Beirnaert et al. discloses fusion polypeptides comprising VHH or dAb that bind human serum albumin, including Alb1 (SEQ ID NO: 52) and Alb8 (SEQ ID NO: 62, humanized Albl). See at least abstract; page 14; claims 12-20; and Tables II and III.  The constructs can also include other ISVDs against therapeutic targets.  It would have been obvious to use these VHH or dAb as the VHH or dAb in the '863 claims thereby arriving at the claimed invention. Beirnaert et al. teaches the ISV Alb-1 and Alb-8 meeting the limitations of instant claims 2, 12, and 23-24.  One would have been motivated to do so as the VHH or dAb of Beirnaert et al. would have been known to bind human serum albumin and to be pharmaceutically useful to increase half-life.  The instant claims and co-pending claims are not patentably distinct. At least for example, both sets of claims include the C-terminal endings G (instant claims 1-3 and 6-11; co-pending claims 37-38, 41, 50-51, 53, and 60), GG (instant claims 1-4 and 6-11; co-pending claims 37-38, 50-51, and 60), GGG (instant claims 1, 3-4, and 6-11; co-pending claims 37-38, 50-51, and 60), GV (instant claims 1-5 and 7-11; co-pending claims 37, 39, 50-51, and 60) and GAV (instant claims 
The broadest reasonable interpretation of the ‘863 claims includes a fusion protein having an ISVD against human serum albumin at the C-terminal end.  Beirnaert et al. discloses known ISVDs against human serum albumin that could have been used in combination with other ISVDs against therapeutic targets.  The ‘863 claims in combination with the teachings of Beirnaert et al. suggest the proteins of the instant claims for the reasons set forth above. 
The instant claims are not patentably distinct from the co-pending ‘863 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

	Applicant’s arguments are not persuasive.  Claim 37 of the ‘863 application recites “at least two heavy chain variable domains (VH or VHH), wherein at least one of the at least two heavy chain variable domains (VH or VHH) binds serum albumin and the remaining of the at least two heavy chain variable domains (VH or VHH) bind(s) a therapeutic target; and one of the at least two heavy chain variable domains (VH or VHH) is at the C-terminal end of the fusion protein.”  This fairly encompasses fusion proteins where the VH or VHH binding serum albumin is the VH or VHH at the C-terminal end of the fusion protein.
	The ‘863 claims include C-terminal ends in common with those of the instant claims as set forth above.  The C-terminal ends recited in both sets of claims are not patentably distinct.  Applicant argues on page 13 of the response that the instant claims recite non-obvious species of the genera recited in the ‘863 application.  This is not agreed with.  Applicant has not established any non-obvious species.


Claims 1-12, 15, 19, and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-34, 81, 86-89, and 91 of copending Application No. 15/311,564 in view of Beirnaert et al. (WO 2006/122787).
SEQ ID NO: 77 of the ‘564 claims corresponds to the ending VTVSS(X)n, consistent with the instant claims.  Except for claims 2, 12, and 23-24, the instant claims do not require any particular structure for the serum albumin binding domain and the co-pending '564 claims embrace any ISV.  Beirnaert et al. discloses fusion polypeptides comprising VHH or dAb that bind human serum albumin, including Alb1 (SEQ ID NO: 52) and Alb8 (SEQ ID NO: 62, humanized Albl). See at least abstract; page 14; claims 12-20; and Tables II and III.  The constructs can also include other ISVDs against therapeutic targets.   It would have been obvious to use these VHH or dAb as the VHH or dAb in the '564 claims thereby arriving at the claimed invention.  Beirnaert et al. teaches the ISV Alb-1 and Alb-8 meeting the limitations of instant claims 2, 12, and 23-24.  One would have been motivated to do so as the VHH or dAb of Beirnaert et al. would have been known to bind human serum albumin and to be pharmaceutically useful to increase half-life.  
The instant claims and co-pending claims are not patentably distinct. Co-pending claims 30-33 and 81 recite “a C-terminal extension (X)n, in which n is 1-10; and each X is a naturally occurring amino acid residue that is independently chosen.”  Claims 86-89 and 91 depend upon claims 31-33 and 81, respectively and recite “in which n is 1 to 10; and each X is a naturally occurring amino acid residue that is independently chosen from the group consisting of alanine (A), glycine (G), valine (V), leucine (L) or isoleucine (I).”  One of ordinary skill in the art would 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments are not persuasive.
The co-pending claims do not require more than one VHH, humanized VHH, or camelized VH.  As such, the selected VHH, humanized VHH, or camelized VH (e.g. VHH of Beirnaert et al. that binds human serum albumin) would be at the C-terminus.  Likewise, the instant claims do not require more than one ISV (e.g. an ISV that is a serum albumin binding ISV at the C-terminal end).  Furthermore, the fusion proteins suggested by Beirnaert fairly include having the VHH that binds human serum albumin at either the N-terminus or C-terminus of the therapeutic moiety.  Both would be suggested.  
Applicant argues on page 14 of the response that the C-terminal ends recited in the instant claims are patentably distinct from the genus of C-terminal ends recited in the co-pending claims. This is not agreed with.  Applicant has not provided any reasoning as to why the C-terminal endings of the instant claims are patentably distinct.
16/823,412 in view of Beirnaert et al. (WO 2006/122787).
Except for claims 2, 12, and 23-24, the instant claims do not require any particular structure for the serum albumin binding domain and the co-pending '412 claims embrace any ISV. Beirnaert et al. discloses fusion polypeptides comprising VHH or dAb that bind human serum albumin, including Alb1 (SEQ ID NO: 52) and Alb8 (SEQ ID NO: 62, humanized Albl). See at least abstract; page 14; claims 12-20; and Tables II and III.  The constructs can also include other ISVDs against therapeutic targets.  It would have been obvious to use these VHH or dAb as the VHH or dAb in the '412 claims thereby arriving at the claimed invention. Beirnaert et al. teaches the ISV Alb-1 and Alb-8 meeting the limitations of instant claims 2, 12, and 23-24.  One would have been motivated to do so as the VHH or dAb of Beirnaert et al. would have been known to bind human serum albumin and to be pharmaceutically useful to increase half-life.  The instant claims and co-pending claims are not patentably distinct. 
Co-pending claim 37 recites “a C-terminal extension (X)n, in which n is 1-10; and each X is a naturally occurring amino acid residue that is independently chosen.”  Claims 37 recite “in which n is 1 to 5; with each X being independently chosen form any amino acid, with the proviso that X is not cysteine (C); and wherein when n is 1, X is not alanine (A).”  Dependent claim 42 recites “wherein each X is independently chosen from the group consisting of alanine (A), glycine (G), valine (V), leucine (L) and isoleucine (I).”
Co-pending claim 43 recites “in which n is 1 to 5; with each X being independently chosen form any amino acid, with the proviso that X is not cysteine (C); and wherein when n is 
One of ordinary skill in the art would have immediately envisioned C-terminal endings such as G, GG, GGG, GV, and GAV as being encompassed by the endings of co-pending claims 37, 42, 43, and 48; particularly in view of claim 38 (depending from claim 37) and claim 44 (depending from claim 43). 
At least for example, both sets of claims include the C-terminal endings G (instant claims 1-3 and 6-11; co-pending claims 37-38, 40-44, and 46-48), GG (instant claims 1-4 and 6-11; co-pending claims 37-38, 40-44, and 47-48), GGG (instant claims 1, 3-4, and 6-11; co-pending claims 37-38, 41-44, and 46-48), GV (instant claims 1-5 and 7-11; co-pending claims 37-48) and GAV (instant claims 1, 3-5, and 7-11; co-pending claims 37-39, 41-45, and 47-48).  There are other C-terminal endings the co-pending and instant claims have in common.
With respect to co-pending claim 43, human serum albumin is a therapeutic target as evidenced by Yamaguchi et al. and discussed above.
The broadest reasonable interpretation of the ‘214 claims includes a fusion protein having an ISVD against human serum albumin at the C-terminal end.  Beirnaert et al. discloses known ISVDs against human serum albumin that could have been used in combination with other ISVDs against therapeutic targets.  The ‘214 claims in combination with the teachings of Beirnaert et al. suggest the proteins of the instant claims for the reasons set forth above. 
The instant claims are not patentably distinct from the co-pending ‘214 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  


The co-pending claims do not require more than one immunoglobulin single variable domain (VH or VHH).  As such, the selected immunoglobulin single variable domain (e.g. VHH of Beirnaert et al. that binds human serum albumin) would be at the C-terminus.  Likewise, the instant claims do not require more than one ISV (e.g. an ISV that is a serum albumin binding ISV at the C-terminal end).  Furthermore, the fusion proteins suggested by Beirnaert fairly include having the VHH that binds human serum albumin at either the N-terminus or C-terminus of the therapeutic moiety.  Both would be suggested.  The claims are not patentably distinct.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
Mpa

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647